                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                Plaintiffy                       §
Y                                                §            EP-20-CR-00389-DCG
                                                 §
PATRICK WOOD CRUSIUS,                            §
                                                 § •
                Defendant.                       §

                                              ORDER


       Pending before the Court is Defendant Patrick Wood Crusius's "Motion to Require
Private Transportation to and From the Courtroom and to Preclude the Government From
Exposing Mr. Crusius to Public View During Transportation" (ECF No. 13), filed on February
11, 2020. Therein, Defendant requests the Court to order the U.S. Marshalls to transport him to
and from the courtroom privately, out ofpublic view, during transportation to and from the
courtroom. The U.S. Marshalls have informed the Court that the transportation procedures

described in Defendant's motion are already in place because of the nature of this case and the

potential security concerns it raises.

       Accordingly, IT IS ORDERED that Defendant Patrick Wood Crusius' "Motion to
Require Private Transportation to and From the Courtroom and to Preclude the Government
From Exposing Mr. Crusius to Public View During Transportation" (ECF No. 13), is
GRANTED.


       So ORDERED and SIGNED this jJ^ay ofFebruary 2020.


                                                 DAVID C. GUADERRAMA
                                                 UNITED STATES DISTRICT JUDGE
